            Case 3:19-cv-01819-M Document 1-1 Filed 07/30/19                     Page 1 of 1 PageID 8
                                       IPP International U.G. Declaration Exhibit A
                                         File Hashes for IP Address 66.25.202.244

ISP: Spectrum
Physical Location: Wichita Falls, TX



Hit Date UTC            File Hash                                              Title
06/10/2019 03:55:29     0389E8303B29429339E71A7BF109BC43BF208303               Fifty Shades of Kate

06/01/2019 12:40:01     483C0F08D39959A37DD3F4370563C9DAD44B8C11               Cindy Sauna Sex

05/16/2019 18:25:00     ADCBE9B5561A7A6CA2C16CE0BA9C11A475DEA38F In Love with Leanne

05/10/2019 15:57:26     50F2E1A6141A9F29B86C9F2631BF0826EF4DDF62               Best Fashion Model Girlfriends

04/27/2019 13:26:16     30512197BA69A068EDE19E894DFD7D16D0175C87               Workout and Stunning Hot Sex

04/18/2019 04:24:30     71ED644514B328A8BDC7F5316185544B1AF159FE               Hot Blondes First Time Lesbian
                                                                               Experience

04/16/2019 22:30:49     08CDBBBAB5E3EF36A9B2965C72D0A7862AC79D90               Lingerie Birthday Surprise

04/16/2019 22:26:25     E0ED576567DC6BEF9894EF213A68AA03C688467C               Fashion Models Lingerie or Lesbian
                                                                               Lovers

04/15/2019 12:17:18     E6A81ECDF4852BB9F02EFA092287E6E47CA00A12               Sex With Nella and a Surprise

02/24/2019 21:05:56     B198F375167D013B71083DEE646A17D990D51A10               Red Hot Christmas

02/22/2019 14:09:56     9813E1636AC496680E1120A32C18480590EFD2B0               Threeway Strip Poker


Total Statutory Claims Against Defendant: 11




                                                       EXHIBIT A
NTX56
